      Case 3:20-cv-00704-HTW-LGI Document 24 Filed 12/02/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 L.B., by and through her parents and
 guardians, Michael Booth and Jennifer
 Booth,

                 Plaintiff,

       v.

 SIMPSON COUNTY SCHOOL DISTRICT; the
 BOARD OF EDUCATION OF SIMPSON                 Civil Case No. 3:20-cv-704-HTW-LRA
 COUNTY, MISSISSIPPI; GREG PAES,
 Superintendent of the Simpson County
 School District, in his official and
 individual capacities; ROBERT SANDERS,
 Assistant Superintendent of the Simpson
 County School District, in his official and
 individual capacities; and ANTOINETTE
 WOODALL, Principal of Simpson Central
 School, in her official and individual
 capacities,

                Defendants.

  UNOPPOSED MOTION TO EXTEND TIME TO FILE REBUTTAL AND WITHDRAWING
                          MOTION TO STAY
   Although the parties had a settlement agreement in principle, the parties have

been unable to progress on further negotiations.

   On Wednesday, November 25, the parties reached an agreement in principle as to

the material terms for the settlement.

   This morning after the parties filed the Motion to Stay the proceedings,

Defendants’ counsel sent a settlement agreement to Plaintiff’s counsel. But the

settlement agreement was inconsistent with the terms agreed upon by Plaintiff’s

counsel. After further discussions with Defendants’ counsel this afternoon, the

parties have determined that a settlement might be infeasible at this time.

   Accordingly, Plaintiff respectfully withdraws the earlier motion to stay the

proceedings in this case. Plaintiff also respectfully requests a 6-day extension for time




                                           1
     Case 3:20-cv-00704-HTW-LGI Document 24 Filed 12/02/20 Page 2 of 2




to file a rebuttal brief supporting Plaintiff’s Motion for Preliminary Injunction to

move the due date from today, December 2, to next Tuesday December 8.

   Plaintiff’s counsel has conferred with Defendants’ counsel, and Defendants do not

oppose this motion.

   Respectfully submitted,

s/ Tyson C. Langhofer
Tyson C. Langhofer*                          P. Sharkey Burke, Jr.
KS Bar No. 19241                             MS Bar No. 10436
Michael R. Ross*                             ANDERSON CRAWLEY & BURKE, PLLC
TN Bar No. 035304                            216 Draperton Court
ALLIANCE DEFENDING FREEDOM                   Ridgeland, MS 39157
20116 Ashbrook Pl., Ste. 250                 Telephone: (601) 707-8795
Ashburn, VA 20147                            Facsimile: (601) 707-8801
Telephone: (571) 707-4655                    sburke@acblaw.com
Facsimile: (571) 707-4656
tlanghofer@ADFlegal.org
mross@ADFlegal.org

David A. Cortman*
GA Bar No. 188810
ALLIANCE DEFENDING FREEDOM
1000 Hurricane Shoals Rd. NE
Suite D-1100
Lawrenceville, GA 30043
Telephone: (770) 339-0774
Facsimile: (700) 339-6744
dcortman@ADFlegal.org

                               Attorneys for Plaintiff
                              *Admitted Pro Hac Vice




                                         2
